Citation Nr: 1721556	
Decision Date: 06/13/17    Archive Date: 06/23/17

DOCKET NO.  09-27 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual unemployability as a result of service-connected disabilities (TDIU) for the period on appeal prior to June 1, 2009.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Gallagher, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to August 1970.
This appeal is before the Board of Veterans' Appeals (Board) from an April 2008 rating decision of the abovementioned Department of Veterans Affairs (VA) Regional Office (RO).

This issue was first before the Board in March 2013, at which time the Board remanded it as intertwined with other issues which have since been resolved and are no longer before the Board.  There were no instructions specific to the TDIU claim, and the Board is therefore satisfied that its March 2013 remand instructions have been satisfactorily complied with.  See Stegall v. West, 11 Vet. App. 268 (1998).

In March 2016 the Board denied the Veteran's TDIU claim along with a claim alleging clear and unmistakable error in an April 1971 rating decision.  The Board also granted in part a claim for an earlier effective date for an award of service connection for shell fragment wounds of the right forearm.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court) which in a February 2017 order granted a joint motion for partial remand (JMPR) vacating the Board's March 2016 decision with respect to TDIU and abandoning the Veteran's appeal to the other issues.  Furthermore, the JMPR did not address the Board's finding that a TDIU is moot for the period from June 1, 2009, and that period is therefore not before the Board.


FINDING OF FACT

The Veteran's service-connected disabilities have not rendered him unemployable or unable to secure or follow a substantially gainful occupation for the period on appeal prior to June 1, 2009.


CONCLUSION OF LAW

The criteria for TDIU for the period on appeal prior to June 1, 2009, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.15, 4.16, 4.19 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist
		
Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the present case, required notice was provided by letter dated April 2007.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records and VA medical records have been obtained, as have relevant private medical records identified by the Veteran.  

The Veteran was provided a VA examination assessing employability in February 2009.  The Board finds that this examination and its associated report were adequate.  Along with the other evidence of record, they provided sufficient information to decide the appeal and a sound basis for a decision on the Veteran's claim.  The examination report was based on examination of the Veteran by an examiner with appropriate expertise who thoroughly reviewed the claims file.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007).  
	
Therefore, VA has satisfied its duties to notify and assist, additional development efforts would serve no useful purpose, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Merits

The Veteran seeks TDIU.  He contends that his service-connected disabilities, when considered in combination, render him unemployable.

Total disability means that there is present any impairment of mind or body sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. §§ 3.340, 4.15.  A substantially gainful occupation has been defined as "employment at which non-disabled individuals earn their livelihood with earnings comparable to the particular occupation in the community where the Veteran resides."  VA Adjudication Procedure Manual, Part IV.ii.2.F.24.d.  It also has been defined as "an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the Veteran actually works and without regard to the Veteran's earned annual income."  Faust v. West, 13 Vet. App. 342 (2000). 

When jobs are not realistically within his physical and mental capabilities, a veteran is determined unable to engage in a substantially gainful occupation.  Moore v. Derwinski, 1 Vet. App. 356 (1991) (citing Timmerman v. Weinberger, 510 F.2d 439 (8th Cir. 1975)).  In making this determination, consideration may be given to factors such as the veteran's level of education, special training, and previous work experience, but not to age or impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).

A veteran is totally disabled if his service-connected disability or combination of service-connected disabilities is rated at 100 percent pursuant to the Schedule for Rating Disabilities.  38 C.F.R. § 3.340(a)(2).  Even if a veteran is less than 100 percent disabled, he still is deemed totally disabled under the Schedule for Rating Disabilities if he satisfies two requirements.  38 C.F.R. § 4.16(a).  First, the veteran must meet a minimum percent evaluation.  If he has one service-connected disability, it must be evaluated at 60 percent or more.  If he has two or more service-connected disabilities, at least one disability must be evaluated at 40 percent or more and the combined evaluation of all the disabilities must be 70 percent or more.  The following will be considered as one disability with respect to the minimum percent evaluation: (1) disabilities of one or both upper extremities or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system (e.g., orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric), (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  Second, the veteran must be found to be unable to secure and follow a substantially gainful occupation as a result of his service-connected disability or disabilities.  Id.

Where the veteran does not meet the percentage evaluation requirements under 4.16(a), he still may be deemed totally disabled on an extraschedular basis under  38 C.F.R. § 4.16(b) when the evidence nonetheless indicates that the veteran is unemployable by reason of his service-connected disabilities.  Under such circumstance the matter is referred to the Director of the Compensation and Pension Service ("Director") for consideration.  Id.; see also Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).  Extraschedular TDIU consideration requires contemplation of the following factors:  severity of the Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue.  38 C.F.R. § 4.16(b).  Although the Board does not have the authority to award an extraschedular TDIU prior to referral to the Director, the Board has jurisdiction to review and award extraschedular ratings in claims that have been denied by the Director.  See Kuppamala v. McDonald, 27 Vet. App. 447 (2015).

In determining whether TDIU is warranted, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

The February 2017 JMPR did not raise any issues with the Board's summarization of the facts in its March 2016 decision, and the Board therefore incorporates the facts as presented there into this decision.  No additional relevant evidence has been added to the record since the March 2016 decision, with the exception of an April 2017 brief in which the Veteran's representative summarized the issues raised in the February 2017 JMPR.

The Veteran claims that he became unemployable on April 30, 2006.  As of this date, he was in receipt of a combined schedular rating of 90 percent, including a 50 percent rating for PTSD and a combined 90 percent rating for all physical injuries directly stemming from his shrapnel injury.  The Board therefore finds that he meets the schedular threshold for TDIU under 38 C.F.R. § 4.16(a).

The JPMR gave four instructions to cure the inadequate analysis in the Board's vacated March 2016 decision.  In that decision, the Board found that the evidence weighed against a finding that the Veteran was rendered unemployable or unable to secure or follow a substantially gainful occupation by his service-connected disabilities.  Specifically, the Board stated:

The VA examiners' opinions are probative and are supported by the contradictory nature of the Veteran's statements.  While the Veteran had reported that he exhibited significant interpersonal conflicts in his occupation, he did not report that these conflicts had worsened over time.  These conflicts may have presented an obstacle to gainful employment, but it was an obstacle that the Veteran was able to overcome for more than 30 years.  In contrast, in his January 2009 Form 21-8940, the Veteran stated that it was the shrapnel wounds that prevented his employment.  Here too the Veteran has not explained why he is unable to maintain employment now but was able to maintain employment in the past for wounds that have been largely static in severity.  The Board likewise credits the examiner's opinion that the Veteran's shrapnel wounds do not affect his ability to perform sedentary work, which was the nature of the Veteran's past financial employment.  Furthermore, at his February 2008 VA examination, the Veteran stated both that his unemployment was due not only to his mental disorder but also to his business slowing down.  

First, the JMPR instructs the Board to clarify what is meant by characterizing the Veteran's statements as of a contradictory nature.  The Veteran's statements are, if not contradictory, at least inconsistent, to the extent that at different times he attributes his claimed unemployability to different disabilities or to none at all.  At his February 2008 VA examination, the Veteran reported that he had 22 jobs over 30 years due to his intersocial and interpersonal problems, and that as such his PTSD caused his unemployment.  In his January 2009 Form 21-8940, he attributes his unemployability to combat wounds alone.  At the time that he completed this form, the Veteran was already awarded service connection for PTSD.  There is no reason for him to exclude his mental health disabilities in this form.  One month later, at a VA examination for employability purposes, the Veteran stated that he continually had to quit jobs over the course of his career because of his tinnitus.  While, as the JMPR notes, it is conceivable that tinnitus, shrapnel wounds, and PTSD all separately render the Veteran unemployable, the Board nevertheless finds the reports at the examinations and the Form 21-8940 to be inconsistent.  At two separate examinations the Veteran states that tinnitus and PTSD each individually have rendered him unemployable, yet when directly asked by the form to list the service-connected disabilities that render him unemployable, he mentions neither.  For these reasons, the Board found the Veteran's statements to be inconsistent.  The inconsistency of these statements clouds their credibility and persuasiveness. 

Second, the JMPR instructs the Board to specify which examiner's opinion it refers to when it "credits the examiner's opinion that the Veteran's shrapnel wounds do not affect his ability to perform sedentary work, which was the nature of the Veteran's past financial employment."  This is a reference to the general medical VA examination conducted on February 24, 2009.  At this examination, the examiner concluded that "his medical conditions at present do not bar him from gaining meaningful [employment] at a sedentary job."  The examiner referred to separate examinations conducted for mental health, audiology, and scars, and as such the Board finds that the examiner's use of "medical conditions" refers to all service-connected disabilities to the exclusion of PTSD, hearing loss, tinnitus, and scars.  Furthermore, to the extent that the Veteran's scars can be considered as part of his shrapnel wounds, the Board notes that the VA examiner for his scars several days later found that he suffered no functional impairment from his scars.

Third, the JMPR instructed the Board not to impermissibly rely on factors other than the Veteran's service-connected disabilities in denying a TDIU.  Even where the Board determines that a Veteran's unemployability is a result of factors such as age or non-service-connected conditions, it still must decide, without regard to those factors, whether his service-connected disabilities are sufficiently incapacitating as to render him unemployable.  Hatlestad v. Brown, 5 Vet.App. 524, 529 (1993); Pratt v. Derwinski, 3 Vet. App. 269, 272 (1992).  Thus, when the Board refers to the Veteran having stated both that his unemployment was due not only to his mental disorder but also to external economic factors the Board may not deny TDIU based solely on his business having slowed down.  External factors are nevertheless probative as an alternative explanation for his lack of employment.  That is, once the Board has found that the Veteran's service-connected disabilities do not render him unemployable, such a finding would be undermined if there were no other explanation as to why he is not currently working.  Economic factors like that cited by the Board are probative only to the extent that they provide an alternate explanation for his current status.  The Board's initial finding as to employability, however, is without regard to such external factors.

Fourth, the JMPR instructed the Board to address whether the Veteran was able not merely to secure but to follow a substantially gainful occupation prior to June 1, 2009, in light of the evidence showing that he had 22 jobs over a period of more than 30 years.  The Board finds that even if the Veteran's disabilities prevent him from staying at one job for a long period of time, this alone is not sufficient to render him unemployable.  The Court has generally defined substantially gainful occupation in terms of income and without regard to the amount of time worked.  See Faust, 13 Vet. App. at 356.  As the Veteran was able to maintain a reasonable living while moving from job to job, he was gainfully employed and cannot be considered unemployable during that time.  The question before the Board is whether service-connected disabilities are responsible for preventing the Veteran from securing and following an employment path as he followed in the past.  As discussed above and in the March 2016 denial, the Board finds that the evidence weighs against a finding that the Veteran's service-connected disabilities prevented him from securing or following a substantially gainful occupation, in part because the evidence establishes that he was able to secure and follow substantially gainful employment in the past; and the evidence does not establish that his disabilities have worsened since that time.

The Board finds that the evidence weighs against a finding that the Veteran was rendered unemployable or unable to secure or follow a substantially gainful occupation by his service-connected disabilities.  This finding is based on the analysis as presented in the Board's March 2016 decision as clarified herein to comply with the instructions in the February 2017 JPMR.


ORDER

A TDIU for the period on appeal prior to June 1, 2009, is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


